PRICE  DANIEL
ATTORNEYGENew

                                      April 19, 197

        Hon. Paul R.~Bmnm             Opiaion R0. V-156
        secretary of stpt@J
        Austin;.Texas    !            Re: The euthorlty of the Sk-
                                          re$ary of State to a0eept,
                                          sis.psyaent.
                                                     for~cepltsl
                                          stock, legal aervlces ren-
                                          dered before the filillgof
        Deer Sir:                            obai-tta~~spplicrtfoa.
                                             th6   foxi&ag   w&a       ior




             AiR. xy xy. co. v. Grar&w,               .Texas350;'
            4cAllster v.   ‘&Clipse      Oil Co., 92 S.W. (26)
             545; end 8 T.L’;&        20&.   .                        .::

                  ‘%~a tbe'rttoraey~s Sees ~aadeti theSe o.b-
             cumstewe.bbe.scoepted by thla.ditoe a8 pep-
             meritfor oopital stwk?"
                  The NLQ bf XuW #Qlioeble'to the fact8 abWe
        met forth La Meted la the   lnirshin the case of Heok-
        neg V. York, la s.u. (28)92
                                  "?;.
                   "rt was cle&~Qg held inW@therford,
             M. W. % N. W. BaLlwey Co..v. Qmnger, 86
Tex. 350, 24 8.~.  795, W&n.   St. Rep, 837,
             that theofeieo.fsa attorney IIn advising 8s
             to thexwtid%es of iuco~aratloa aad in cor-
             rectitqj end preparine:tb&e~*peF' aoulB "t
                                                                            :.




     Hon.    Paul H. Brown - Psge 2,~V-l56


             be charged egainst the oox-poetloneiter
             the flllag of Its charter, id the absence
             of e provlalon In the statutes or in the
             articles of lnoorporeflqkorotlngthis
             burden upon It."
..
               !Cheattorney'sfeesfor such leg81 services.,
     08MO$  be aooepted in pert pa-&  or theol+taZ st*lr;...
     of sold corporatiou.'
                                 SUMMARY
                  Legel eemlces rendered prior to ln-
             oorporatlomdo-not oomitltute labor done
             a0 as to oonstltutepeyment of nepltal
             stook subaor%bed sWi~~ttm:p*~~visione sot .
             Article XII, Section 6, 4?otm$itutOn~ot").
                                                      -.
             Texab or,Artiole1308, .RevlsedCivil Stat-
             tltea1pi wyv,, 1925,;     ..~ Ai




                                                                        .




                                                          .   ,.   1’
                                                   .‘.’

                       I:.   :       ..,.,   ‘~


                                              ,.